t c memo united_states tax_court frederick c kumpel petitioner v commissioner of internal revenue respondent docket no filed date frederick c kumpel pro_se milton b blouke for respondent memorandum findings_of_fact and opinion cohen judge the petition in this case was filed in response to a notice_of_determination concerning worker classification under sec_7436 regarding petitioner’s liabilities pursuant to the federal_insurance_contributions_act fica and the federal_unemployment_tax_act for and the issues for decision are whether nanci smith smith and teanna mawson mawson were employees of petitioner for federal employment_tax purposes during through whether petitioner is subject_to the addition_to_tax for failure_to_file form sec_941 employer’s quarterly federal tax_return as required under sec_6651 for all four quarters of each of the years in issue and whether petitioner is subject_to the addition_to_tax for failure to make a deposit of fica_taxes as required under sec_6656 for the years in issue petitioner concedes that he is not entitled to relief under sec_530 of the revenue act of publaw_95_600 92_stat_2885 as amended and he has not sought relief under sec_3509 relating to the wages paid during any of the four quarters of each of the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner’s principal_place_of_business was in bakersfield california at the time the petition was filed in petitioner began practicing law as a licensed attorney in california from through petitioner worked for private law firms in california on litigation matters while working with the law firm young wooldridge petitioner met smith and trained her in spelling typing and court procedure in petitioner began his own practice as a sole practitioner petitioner’s practice included personal injury employment real_estate and litigation prior to opening his law practice petitioner consulted a certified_public_accountant who offered to get petitioner an employer_identification_number ein petitioner did not obtain an ein once petitioner began practicing as a sole practitioner smith contacted him requesting work there was no written employment contract and petitioner agreed to allow smith to set her own work schedule at a rate of dollar_figure per hour smith would generally telephone petitioner when she was unable to come into the office on a particular day petitioner required smith to keep track of the hours that she worked petitioner paid membership dues to the bakersfield legal secretaries association on behalf of smith petitioner had the authority to fire smith at any time and smith could quit her job at any time smith was free to accept another position if it would offer her more money petitioner did not request that smith work for him on saturdays or sundays from through smith took a 2-week vacation each summer smith worked for third parties while working for petitioner and sometimes completed work for petitioner at her home during the initial years of the law firm’s existence petitioner operated his law practice out of his home where smith performed her job duties in petitioner began to rent office space smith used petitioner’s file cabinet photocopier stationery computer and computer printer to perform tasks for petitioner smith performed general typing answered the telephone did bookkeeping helped track expenses and pay bills ran errands filed papers in court and filed records for petitioner smith answered petitioner’s telephone when she was in the office although she shared this responsibility with the receptionist of the office space that petitioner rented petitioner requested that smith type mailing labels form letters for medical records disputed billing letters judicial council forms lists of closed cases and billing statements smith did not type any pleading for petitioner petitioner would review smith’s work for errors and he instructed her to review his work for errors smith also prepared invoices to be mailed to clients petitioner controlled the errands that smith ran for petitioner smith also purchased supplies for petitioner petitioner reimbursed her for expenses that she incurred petitioner controlled the method of handling his incoming and outgoing office mail smith opened the incoming mail for petitioner but did not sort it or discard any unsolicited mail if petitioner received a bill he would place a note on it and place it in the pile for unpaid bills smith paid the bills when she was in the office smith handled outgoing mail petitioner directed smith as to whether to send mail by certified mail express mail return receipt requested or regular mail petitioner determined which enclosures were to be mailed with a document and smith prepared the enclosures petitioner controlled how and when a document was filed in a court by his office smith filed petitioner’s pleadings with the courts petitioner required smith to retain an endorsed or file stamped copy of each pleading that was filed petitioner controlled where each document was to be filed in the clients’ binders petitioner noted instructions on particular documents explaining to smith where documents should be filed petitioner designated the file into which documents should go and in what section of the file petitioner also controlled when smith would make photocopies of documents to be used at trial smith assisted petitioner in closing his legal files during the years in issue petitioner controlled when each file was to be closed and the method of closing the file smith prepared a storage list of closed files petitioner would review the storage list to ensure that he could find the closed files in smith moved and terminated her working relationship with petitioner during the second quarter of petitioner hired a college student mawson on terms similar to those involving smith petitioner trained mawson as to the work that needed to be done at the law practice mawson arranged her work schedule around her college classes mawson’s duties included running errands filing photocopying preparing outgoing mail and tracking and paying bills petitioner did not file form sec_941 for any of the years in issue for either smith or mawson petitioner did not file any forms 1099-misc miscellaneous income for the work that smith and mawson performed during the years in issue petitioner reported income from his law firm on a schedule c profit or loss from business petitioner reported payments to smith and mawson as negative receipts on the schedule c and failed to indicate that deductions were being taken for payments made for secretarial services employment status opinion whether an employer-employee relationship exists in a particular situation is a factual question weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir for the purposes of employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 sec_3306 sec_31_3121_d_-1 employment_tax regs defines the common_law employer-employee relationship as follows generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor although the determination of employee status is to be made by common_law concepts a realistic interpretation should be adopted and doubtful questions should be resolved in favor of employment 117_tc_263 this court considers the following factors to decide whether a worker is a common_law_employee or an independent_contractor the degree of control exercised by the principal which party invests in the work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating id pincite weber v commissioner supra pincite all of the facts and circumstances of each case are considered and no single factor is dispositive ewens miller inc v commissioner supra pincite weber v commissioner supra pincite because we decide this case on the preponderance_of_the_evidence we need not discuss the burden_of_proof degree of control the control factor is the crucial test to determine the nature of a working relationship weber v commissioner supra pincite the degree of control necessary to find employee status varies with the nature of the services provided by the worker see ewens miller inc v commissioner supra pincite weber v commissioner supra pincite to retain the requisite control_over the details of an individual’s work the employer need not stand over the individual and direct every move made by the individual it is sufficient if the employer has the right to do so weber v commissioner supra pincite similarly the employer need not set the employee’s hours or supervise every detail of the work environment to control the employee 823_f2d_337 9th cir workers who set their own hours are not necessarily independent contractors id ewens miller inc v commissioner supra pincite petitioner argues that smith and mawson were subject_to control and direction of petitioner merely as to the result to be accomplished by the work and not as to the means and methods to accomplish the result petitioner relies on revrul_57_109 1957_1_cb_328 which determined that a part-time bookkeeper was an independent_contractor in revrul_57_109 the bookkeeper worked without corporate direction or supervision over his work provided his own working papers and paid his own expenses the company actually controlled the result of his work and not the manner in which he completed it petitioner’s case is distinguishable in part because of the level of control that petitioner exercised over smith and mawson petitioner further argues that he had no control_over either smith’s or mawson’s work because they were free to set their own hours and were able to come and go as they pleased this one aspect of the relationship even if true is not determinative petitioner’s proposed findings_of_fact recite many aspects of smith’s and mawson’s job over which petitioner exercised control petitioner agreed with respondent’s proposed findings_of_fact that petitioner had the authority to control how any file was closed by a secretary to control what errands a secretary would run for him to control how and when a document was filed in a court to control how any incoming mail was handled to control what went into the outgoing mail and how it was sent and to control what documents were photocopied in addition petitioner states in his brief that he had authority to control the manner in which smith’s tasks were performed subject_to smith’s schedule petitioner emphasized at trial and in his brief that if smith or mawson were not in the office on a particular day he would complete the tasks that they normally would complete petitioner’s reliance on smith’s and mawson’s flexible schedules is misplaced the hours were flexible because of the agreement between petitioner and the secretaries and not by unilateral action by the secretaries while smith and mawson were performing services for petitioner they were under the direct control of petitioner who determined the manner in which they would perform their jobs petitioner controlled both smith and mawson in the completion of their job functions in a manner consistent with employee status investment in facilities respondent emphasizes that petitioner invested in the facilities of the law practice claiming deductions over the years in issue of over dollar_figure for supplies and office expenses used by smith and mawson respondent also emphasizes that petitioner reimbursed smith for supplies she purchased for the office in this case petitioner supplied the office space a computer and other equipment used by smith and mawson to perform their functions although petitioner testified that smith sometimes worked from her home her choice to work at home using her own computer was her preference it appears that smith’s work at home was de_minimis as well as voluntary smith was not required to make any investment see eg weber v commissioner supra pincite these facts are indicative of an employer-employee relationship opportunity for profit or loss respondent argues that smith and mawson had no opportunity for profit or loss beyond the dollar_figure per hour that they earned for work completed petitioner claims without reason and contrary to authority that this factor is irrelevant to the analysis because smith and mawson did not have an opportunity for profit from petitioner’s law practice and because they were not at risk for loss this factor weighs in favor of an employer-employee relationship see eg weber v commissioner supra pincite right to discharge respondent argues that petitioner had the right to discharge smith or mawson at any time petitioner argues without evidence reason or authority that smith and mawson could not be discharged for the reasons usually associated with the firing of an employee the evidence shows that petitioner could discharge either smith or mawson at any time consistent with employee status integral part of business respondent emphasizes that the activities completed by smith and mawson were all in relation to petitioner’s practice of law petitioner admits on brief that smith and mawson performed work which was part of petitioner’s regular business he claims however that smith and mawson were also free to work for other people complete school work or handle family matters petitioner’s claim is irrelevant to the analysis and lacks merit during the years in issue the functions that petitioner hired smith and mawson to complete were functions of the operation of his law practice including filing court documents photocopying running errands and sending outgoing mail these facts indicate employee status permanency of the relationship smith worked for petitioner for years and mawson worked for petitioner for three quarters of respondent asserts that these time periods are sufficient to create a permanent relationship petitioner argues that there was never anything permanent about the relationship with either smith or mawson the relationship was loose and transitory in every respect a transitory work relationship may point toward independent_contractor status see ewens miller inc v commissioner t c pincite smith however did not have a transitory relationship with petitioner petitioner testified that smith could leave at any time for a better offer however this possibility does not demonstrate a transitory relationship although smith and mawson did not always work regular schedules and smith sometimes worked for third parties they worked in the course of petitioner’s regular business and their respective relationships with petitioner were not transitory in nature relationship the parties thought they created petitioner argued repeatedly at trial and on brief that he intentionally established smith and mawson as independent contractors because he could not afford employees respondent argues that smith and mawson should be considered employees of petitioner despite the parties’ understanding to the contrary it is respondent’s position that although petitioner informed smith and mawson that they were independent contractors this is not a significant factor in the analysis because petitioner failed to file forms 1099-misc for either secretary to demonstrate an intent to treat smith and mawson as independent contractors a contract between an employer and its staff establishing an independent_contractor relationship may be set_aside if the common_law principles defining an employer-employee relationship dictate otherwise see vizcaino v u s dist ct for w dist of wash in re 173_f3d_713 9th cir applying common_law analysis of 503_us_318 in determining worker classification the parties’ characterization of the relationship is not controlling see ewens miller inc v commissioner supra pincite sec_31_3121_d_-1 employment_tax regs petitioner did not follow consistent procedures in treating smith and mawson as independent contractors namely securing an employer_identification_number and filing forms 1099-misc the record confirms that he and his secretaries intended to avoid rules applicable to employees but the intent was inconsistent with the reality of their relationship his manner of reporting payments for secretarial services on his schedules c suggests an intention to conceal the relationship and the employment_tax issue where as here common_law factors compel a finding that an employer-employee relationship exists the parties’ intentions to the contrary will not be given effect conclusion after considering all of the facts and circumstances in this case we conclude that both smith and mawson were employees of petitioner during the years in issue additions to tax under sec_6651 a taxpayer who fails to file timely or fails to pay employment_taxes shall be assessed an addition_to_tax unless it is shown that the failure is due to reasonable_cause and not due to willful neglect see 986_f2d_315 9th cir charlotte’s office boutique v commissioner t c ___ ___ slip op pincite to establish reasonable_cause the taxpayer must show that ordinary business care and prudence were exercised in providing for payment of the tax_liability sec_301_6651-1 and proced admin regs willful neglect means a conscious intentional failure or reckless indifference 469_us_241 under sec_6656 an addition_to_tax is imposed equal to percent of the portion of an underpayment in tax that is required to be deposited if the failure to deposit is more than days late a taxpayer may avoid the addition_to_tax by showing that the failure to deposit was due to reasonable_cause and not due to willful neglect sec_6656 charlotte’s office boutique v commissioner supra at ___ slip op pincite petitioner asserts that he refused to use an employer_identification_number and acknowledges the obligations of an employer that he deliberately tried to avoid petitioner’s position is essentially that he did not want to incur the obligations of an employer and therefore did not comply with the applicable law petitioner is liable for the additions to tax under sec_6651 and sec_6656 we have considered all arguments made by the parties those arguments not discussed are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
